In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-18-00375-CV
                               __________________

                   GEORGE EDWARD GARCIA, Appellant

                                         V.

TEXAS WORKFORCE COMMISSION AND TOSHIBA INTERNATIONAL
                CORPORATION, Appellees

__________________________________________________________________

                On Appeal from the 284th District Court
                     Montgomery County, Texas
                   Trial Cause No. 17-10-12655-CV
__________________________________________________________________

                          MEMORANDUM OPINION

      After finding that George Edward Garcia resigned from his job with Toshiba

International Corporation for personal reasons unrelated to his job, the Texas

Workforce Commission (TWC) denied Garcia’s claim for unemployment benefits.

Garcia sued the TWC and Toshiba, invoking his right to the judicial review of that

ruling. After reviewing the evidence the parties asked the trial court to consider in


                                         1
the appeal, the trial court denied the appeal and granted TWC’s and Toshiba’s joint

motion for summary judgment. We affirm.

                                    Background

      Garcia worked as a production technician at a Toshiba manufacturing facility

from March 2013 until he resigned in April 2017. In March 2017, before resigning,

Garcia sent Toshiba an email in which he advised Cheryl Johnson, Toshiba’s human

resources manager, that he was “having [a] hard time with Toshiba[’]s extended

work hours[,] . . . with continued body aches and pains[,]” and wanted to spend more

time at home to deal with several family issues. 1 Garcia asked that Johnson meet

with him to discuss “what options are available-something fair and accommodating

for this labor issue.”

      Johnson met with Garcia several weeks later. According to Johnson, Garcia

told her “he was dissatisfied with his work environment. He shared that he no longer

liked the job and felt it was not a fit due to the lack of scheduling flexibility, the

increased work hours, and the daily work tasks.” Johnson also stated that Garcia told

her he needed to spend more time at home to deal with issues that involved his

family. Two weeks after the meeting, Garcia sent a text message to his immediate



      1
       From December 2016 to April 2017, Toshiba required Garcia to work fifty
hours per week.
                                    2
supervisor quitting the job “effective immediately–for the reasons listed in my HR

email (and then some).”

      Shortly after resigning from Toshiba, Garcia filed a claim for unemployment

benefits with the TWC. In his claim, Garcia stated he quit working for Toshiba

because he “couldn’t keep up with physical labor and extended work day (10 hrs)

and mandatory work week (50-60 hr).” Before the TWC finally decided Garcia’s

claim, Garcia added that he resigned because Toshiba was storing toxic chemicals

near the station where he worked.

      After several administrative hearings, the TWC issued a final administrative

decision. In it, the TWC stated that Garcia resigned for personal reasons unrelated

to his work and had failed to provide sufficient evidence to show that Toshiba’s

“practices were unsafe.” The TWC denied Garcia’s claim for unemployment

benefits.

      In October 2017, Garcia sought judicial review of the TWC’s decision

denying his claim. Nine months later, Toshiba and the TWC moved for summary

judgment, arguing that there were no genuine issues of material fact about whether

the TWC’s decision should be affirmed. Toshiba and the TWC supported their

motion with evidence, affidavits from Johnson, Shane Daniels, Toshiba’s Senior



                                        3
Environmental Health and Safety Manager, and a certified copy of the TWC’s

administrative record.

      In her affidavit, Johnson described the contents of Garcia’s March 2017 email.

Johnson also explained that when she met with Garcia in April, Garcia expressed the

same concerns he raised in his March email about his schedule and the number of

hours Toshiba was requiring him to work. That said, Johnson stated, “Garcia never

reported any concerns of workplace safety or exposure to hazardous chemicals to

me during or after the April 10, 2017 meeting.” Johnson swore that she told Garcia

about an open position in another location that would not have required him to work

extra hours, but Garcia “declined the opportunity and stated that he did not want to

work in manufacturing anymore. He was seeking an opportunity in real estate.”

About two weeks after the meeting, Johnson learned from Garcia’s supervisor that

Garcia had “voluntarily resigned from his position by sending [the supervisor] a text

message indicating his reasons for quitting were contained in his March 9, 2017

email.”

      In his affidavit, Toshiba’s safety manager, Daniels, explained that in late May

2017, an anonymous caller complained about “the levels of Styrene and Trigonox at

the facility [where Garcia worked].” At Toshiba’s request, an independent industrial

hygienist conducted tests at Toshiba’s facility and found styrene present at levels

                                         4
“well below OSHA’s permissible exposure limit.” Daniels further stated that there

are not chemicals in Trigonox that have OSHA exposure limits. Summing it up,

Daniels stated the “facility was safe at the time of Mr. Garcia’s employment and

remains safe today.”

      In the certified copy of the administrative record, the TWC’s final decision

reflects that it found Garcia did not have good cause to leave his job. Turning to

Garcia’s safety complaints, the TWC found that Garcia “did not provide substantial

evidence that the employer’s practices were unsafe.” Based on the evidence, the

TWC concluded that “[Garcia’s] separation was voluntary without good cause

connected with the work[.]”

      In response to the joint motion for summary judgment, Garcia provided the

trial court a photograph, which he claims depicts the area where he worked. He

argues the picture shows a large fan above a cardboard container that blows fumes

towards the area where he worked. Garcia’s remaining evidence, all of which was

in the administrative record, fails to show that Garcia was ever exposed to hazardous

levels of chemicals when he worked for Toshiba. Garcia did not file his own affidavit

to support his response.

      In August 2018, the trial court granted the joint motion for summary judgment

and affirmed the decision of the TWC. After that, Garcia filed a timely notice of

                                         5
appeal to challenge the trial court’s ruling on the defendants’ joint motion for

summary judgment. Garcia raises five issues in his brief. Liberally construed,

Garcia’s brief argues that the trial court erred (1) by refusing to honor his request for

a trial before a jury, (2) by conducting the summary-judgment hearing when TWC’s

lead counsel was not present, (3) by failing to grant the request he made asking the

judge to recuse, (4) by failing to provide him with written findings to fully explain

the trial court’s ruling, and (5) in granting the defendants’ joint motion for summary

judgment.

                                       Analysis

                                     Jury Demand

      For convenience, we will address Garcia’s argument that the trial court should

not have resolved the case in a summary-judgment proceeding before addressing his

other issues. While Garcia argues the evidence shows he was entitled to a trial before

a jury, judicial review of decisions from the TWC, an administrative agency, is by

trial de novo based on whether substantial evidence supports the ruling the TWC

made.2 And “whether there is substantial evidence to support an administrative

decision is a question of law.”3 Since courts resolve issues of law without the benefit


      2
         Tex. Lab. Code Ann. § 212.202(a) (“Judicial review under this subchapter
is by trial de novo based on the substantial evidence rule.”).
       3
         Tex. Dep’t of Pub. Safety v. Alford, 209 S.W.3d 101, 103 (Tex. 2006).
                                           6
of juries, the trial court did not abuse its discretion by resolving Garcia’s claim

alleging the TWC’s ruling should be overturned without allowing a jury to try

Garcia’s unemployment compensation claim. 4

       Because Garcia’s issue lacks merit, it is overruled.

                                       Due Process

       Next, Garcia complains the trial court violated his right to due process when

Jeffrey Hooks, the lead attorney for the TWC, filed a vacation letter and then asked

the trial court to set the case for a hearing on a day he told the trial court in his letter

he planned to be on vacation.5 The record shows that in July 2018, Hooks asked the

trial court to conduct a hearing on the defendants’ joint motion for summary

judgment on August 16. A month before asking the trial court to hear the motion on

August 16, Hooks sent the court a vacation letter asking the court not to conduct

proceedings during weeks that included August 16.

       The trial court notified the parties that it would hear the case on August 16.

The record does not show that Garcia ever objected to the August 16 hearing. The




       4
         See Spencer v. Eagle Star Ins. Co. of Am., 876 S.W.2d 154, 157 (Tex. 1994)
(“A question which calls for a finding beyond the province of the jury, such as a
question of law, may be deemed immaterial.”).
       5
         Garcia failed to file a reporter’s record of the summary-judgment hearing in
the record he created in his appeal. See Tex. R. App. P. 34.6(b).
                                             7
docket sheet in the case shows Hooks and Garcia attended the summary-judgment

hearing on August 16. 6

      Simply put, the record before us shows that Garcia had a timely and

meaningful opportunity to present his arguments opposing the motion for summary

judgment. Because his issue lacks merit, it is overruled.

                                 Motion to Recuse

      In another section of his brief, Garcia argues that the trial court erred in

denying his motion to recuse. In his motion to recuse, which Garcia failed to verify,

Garcia alleged the judge presiding over his case should recuse from the case because

the judge and an attorney representing one of the defendants graduated from the

same school.7 In his motion, Garcia alleged the judge should have recused “to avoid

the detrimental effect” created by the fact the judge and one of the lawyers were

graduates of the same school.




      6
         Rule 166a, the Rule of Civil Procedure that governs motions for summary
judgment, does not require trial courts to allow the parties to personally appear in
court and argue for or against a motion for summary judgment. Tex. R. Civ. P. 166a.
While oral hearings may help a trial court resolve motions for summary judgment,
“an oral hearing [on a motion for summary judgment] is not mandatory.” Martin v.
Martin, Martin & Richards, Inc., 989 S.W.2d 357, 359 (Tex. 1998).
       7
         Tex. R. Civ. P. 18a(a)(1) (requiring motion to recuse to be verified).
                                           8
      Rule 18a provides that a motion to recuse must state a ground that, if proven,

could justify a ruling recusing or disqualifying the judge.8 While Garcia complained

in his motion that the judge and an attorney representing one of the defendants

graduated from the same school, that claim—even were we to assume it to be true—

does not provide a sufficient basis to raise a question about the impartiality of the

judge.9 Stated another way, nothing about the fact that the judge and one of the

lawyers in the case graduated from the same school supports an inference that for

that reason, the judge’s impartiality could reasonably be questioned. 10 And because

Garcia failed to file a verified motion to recuse the judge, he waived any right to

complain about the ruling the trial court made on his motion to recuse.11 We

conclude Garcia’s claim the judge should have been recused from deciding the case

lacks merit, so it is overruled.

                                   Written Findings

      In another section of his brief, Garcia argues the trial court failed to provide

him with written findings. The record, however, does not show that Garcia ever



      8
Id. 18a(a)(4)(C).
      9
Id. 18b(b) (providing eight grounds for recusing a judge, including when
“the judge’s impartiality might reasonably be questioned”).
       10
Id. 18b(b)(1).
       11
           Barron v. State Atty. Gen., 108 S.W.3d 379, 382 (Tex. App.—Tyler 2003,
no pet.).
                                           9
asked the trial court to reduce its findings to writing. But even had Garcia done so,

trial courts may—but are not required—to provide the parties with written

findings. 12 The reason findings are not required is that we do not need them to decide

the appeal. They are unnecessary because the issue in appeals from summary-

judgment rulings is whether the summary-judgment evidence established the ruling

the trial court made was correct as a matter of law. In reviewing summary-judgment

rulings, a de novo standard applies.13 For that reason, we decide whether the

evidence supports the trial court’s ruling without deferring to that court’s evaluation

of the evidence that it heard.

      Because Garcia was not entitled to written findings supporting the judgment,

his issue lacks merit and is overruled.

                           The Summary-Judgment Ruling

      In the rest of his brief, Garcia argues the summary-judgment evidence reveals

that there were material issues of fact that required the trial court to conduct a trial

to decide whether good cause supported his decision to quit his job. According to

Garcia, the summary-judgment evidence shows Toshiba failed to protect him from


      12
         See King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 751 (Tex. 2003).
      13
         IKB Indus. (Nigeria) Ltd. v. Pro-Line Corp., 938 S.W.2d 440, 441-42 (Tex.
1997) (explaining that “a request for findings and conclusions following summary
judgment can have no purpose, should not be filed, and if filed, should be ignored
by the trial court”).
                                         10
toxic chemicals that Garcia claims were present where he worked. The TWC in its

administrative findings disagreed with Garcia, as it stated Toshiba provided Garcia

with a safe place to work.

      We review rulings arising from appeals over unemployment benefits de novo

and determine whether substantial evidence supports the ruling. 14 Courts must

presume the TWC’s rulings on unemployment claims are valid, so the party seeking

to set aside such rulings must demonstrate, in the suit filed in court, that the evidence

does not support the ruling.15

      Whether substantial evidence supports an administrative ruling made by the

TWC is treated by courts as a question of law.16 And we review the decision the trial

court made from the case an unemployment claimant brings to the courts using a de

novo standard. 17 The phrase substantial evidence has been defined to mean more

than a scintilla.18 In an appeal of an administrative agency’s ruling, the courts will

not set the ruling aside unless the evidence before the court shows the administrative




      14
        Tex. Lab. Code Ann. § 212.202(a); Harris Cty. Appraisal Dist. v. Tex.
Workforce Comm’n, 519 S.W.3d 113, 117-18 (Tex. 2017).
     15
        Collingsworth Gen. Hosp. v. Hunnicutt, 988 S.W.2d 706, 708 (Tex. 1998).
     16
        Alford, 209 S.W.3d at 103; Tex. Workforce Comm’n v. City of Houston, 274
S.W.3d 263, 266 (Tex. App.—Houston [1st Dist.] 2008, no pet.).
     17
        Harris Cty. Appraisal Dist., 519 S.W.3d at 118.
     18
        Olivarez v. Aluminum Corp. of Am., 693 S.W.2d 931, 932 (Tex. 1985).
                                        11
agency reached its decision “without regard to the law or the facts” such that it is

“unreasonable, arbitrary, or capricious.”19

      Boiling it down, we must decide whether the summary-judgment evidence

shows that the facts the administrative agency had before it reasonably support the

ruling it reached on the claim.20 In Garcia’s case, resolving that issue required the

TWC to decide if Garcia had good cause for leaving his job. Under the TWC’s rules,

“good cause” is “a work-related reason that would make an individual who wants to

remain employed leave employment.”21 The TWC’s decision revolved mainly

around deciding whether the evidence showed Garcia had good cause for quitting

his job. The reason that was important is that, under the Texas Unemployment

Compensation Act, “an individual is disqualified for benefits if the individual left

the individual’s last work voluntarily without good cause connected with the

individual’s work.” 22

      Here, the record contains substantial evidence that supports the TWC’s

finding Garcia resigned voluntarily from his job with Toshiba without good cause



      19
Id.
      20
          See Firemen’s & Policemen’s Civil Serv. Comm’n v. Brinkmeyer, 662
S.W.2d 953, 956 Tex. 1984).
      21
          Texas Workforce Commission, Eligibility & Benefit Amounts (Oct. 11,
2019), https://www.twc.texas.gov/jobseekers/eligibility-benefit-amounts.
      22
         Tex. Lab. Code Ann. § 207.045(a).
                                       12
connected to his work. There is substantial evidence in the record supporting the

TWC’s ruling that Toshiba provided Garcia a safe place to work.23 The evidence

before the TWC shows Toshiba followed appropriate industrial hygiene practices in

handling and storing the chemicals Garcia claimed he was exposed to at work.

Garcia’s summary-judgment evidence—one unauthenticated photograph, two

material safety data sheets, and copies of Toshiba’s response to the OSHA inquiry

that OSHA sent to Toshiba upon receiving an anonymous complaint—fails to show

that Toshiba exposed Garcia to any hazardous levels of any chemicals.24 We

conclude the summary-judgment evidence established the TWC based its decision

on substantial evidence so its ruling was not unreasonable, arbitrary, or capricious.25

                                        Conclusion

      We conclude that Garcia’s arguments lack merit. As a result, the trial court’s

judgment is

      AFFIRMED.




      23
         Mercer v. Ross, 701 S.W.2d 830, 831 (Tex. 1986).
      24
         See Collingsworth, 988 S.W.2d at 708 (stating that the issue on review is
whether evidence introduced before the trial court showed facts in existence at the
time of the TWC’s decision that reasonably supported that decision).
      25
         Mercer, 701 S.W.2d at 831.
                                       13
                                              _________________________
                                                   HOLLIS HORTON
                                                        Justice

Submitted on January 28, 2020
Opinion Delivered September 30, 2020

Before Kreger, Horton and Johnson, JJ.




                                         14